DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In light of the underlying issues, Examiner strongly suggests that Applicant make amendments to specify that the densitometer is e.g. “connected to” the printhead controller, and that that the densitometer is utilized for determining the “threshold contone level” – not the contone level of an image not yet printed.  Such amendments are logical and commensurate with Applicant’s disclosure (i.e. paragraph 20 of the specification).
Regarding claims 2-3, 11, and 14:
	These claims require the printhead controller/printer to include “a densitometer to determine a contone level of an image to be printed.”  It is Examiner’s best understanding that the densitometer as “a tool that counts the total number of drops placed on a given region of a print pass” (per paragraph 21 of Applicant’s specification).  In other words, the densitometer is a device that performs measurements of a printed image.  It is not clear how such a densitometer would be able to perform the claimed limitation, then, of determining the contone level of “an image to be printed.”  If the image has not yet been printed, the densitometer cannot perform the measurements.
Further regarding claims 2-3:
	These claims do not specify which contone level is determined by the densitometer – the threshold contone level, or the contone level that is inherently implied by the “image to be printed.”  In the case that these claims are meant to cover a densitometer which determines the contone level of the “image to be printed,” these claims suffer from the same flaw as claims 11 and 14, in that it is not clear how the densitometer described by Applicant would be able to perform such a task on unprinted matter. 
Further regarding claim 11:
	This claim is directed towards a printhead controller “further comprising a densitometer.”  Because densitometers are understood as separate devices, it is not clear how a controller (e.g. a control circuit) comprises such a separate device.  To be clear, it would make sense that a densitometer, “a tool that counts the total number of drops placed on a given region on a print pass” (per paragraph 21 of the specification), be connected to a printhead controller.  But how is a densitometer able to be configured as a component of the printhead controller?  Applicant’s specification does not go into detail on the structure of the densitometer, or the configuration thereof as a component of the printhead controller.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US 6234604 B1) in view of Konno (US 2007/0229591 A1).
Regarding claims 1 and 10:
	Kawakami et al. disclose a printhead controller comprising:
	an ink drop variability predictor (of flushing control means 27) to predict a likelihood of ink drop variability based on a first time period (the “time” measured by timer 26) in which a printhead is uncovered during a print action before printing begins (col. 4, lines 30-33), and a second time period T2 (one of the time for periodic flushing, and the “predetermined time” set to the timer 26) that is a minimum period for ink drop variability to occur when the printhead is uncovered (col. 4, lines 30-36 & col. 5, lines 13-20, 33-49); and
	a firing volume controller (flushing control means 27) to control a printhead firing volume for the print action based on the prediction (col. 4, line 53 – col. 5, line 5).
	Kawakami et al. do not expressly disclose controlling a printhead firing frequency based on the prediction.
	However, Konno teaches the equivalence in producing a flushing volume through either the number of flushing operations or the flushing frequency (paragraph 113).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Kawakami et al.’s firing controller to control the flushing frequency, instead of the number of flushing, based on the prediction.
Regarding claim 4:
	Kawakami et al.’s modified method comprises all the limitations of claim 1, and Kawakami et al. also disclose that the first time period T1 is determined based on a position of an image to be printed on a print medium (at least because the time measured by timer 26 includes travel time from the cap members 15, 16 to a printing position for a printing operation: col. 4, lines 37-46).
Regarding claims 5-6:
	Kawakami et al.’s modified method comprises all the limitations of claim 1, and Kawakami et al. also disclose that the second time period T2 is determined based on at least one of ink type and ambient conditions (col. 6, lines 20-24).
	Because claim 6 only serves to further define the ambient conditions, and because the ambient conditions are only alternatively required in parent claim 5, Kawakami et al.’s modified method also reads on claim 6.
Regarding claim 7:
Kawakami et al.’s modified method comprises all the limitations of claim 1, and Kawakami et al. also disclose that the printhead control method controls spitting of a printhead based on the determination (col. 4, line 53 – col. 5, line 5).
Regarding claims 8-9:
	Kawakami et al.’s modified method comprises all the limitations of claim 1, and Kawakami also disclose that the printhead control method is performed for each of first and second printhead sets (recording heads 8, 9) included in a symmetric printhead carriage configuration (recording heads 8, 9 are symmetric about a horizontal axis: Fig. 1), the control method for dividing printing instructions between the first and second printhead sets (at least via black and color: Fig. 1).
Regarding claim 12:
	Kawakami et al.’s modified printhead controller comprises all the limitations of claim 10, and Kawakami et al. also disclose that the printhead controller is comprised in a printhead (Fig. 2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Kawakami et al. (US 6234604 B1).
Regarding claim 13:
	Kawakami et al. disclose a printer comprising:
	a printhead having a symmetric carriage (carriage 1) configuration including first and second printhead sets (recording heads 8, 9 are symmetric about a horizontal axis) for printing in a forward and reverse direction on a print medium (col. 3, lines 49-56 & Fig. 1);
	a primary spittoon (ink receiving member 17) positioned on a first side of a print medium transport path (Fig. 1);
	a secondary spittoon (ink receiving member 18) positioned on a second side of the print medium transport path, opposite the first side (Fig. 1);
	a printhead controller (Fig. 2) comprising:
		an ink drop variability predictor (of flushing control means 27) to predict a likelihood of ink drop variability based on a first time period (the “time” measured by timer 26) in which a printhead is uncovered during a print action before printing begins in either the first or second printhead set (col. 4, lines 30-33), and a second time period T2 (one of the time for periodic flushing, and the “predetermined time” set to the timer 26) that is a minimum period for ink drop variability to occur when the printhead is uncovered (col. 4, lines 30-36 & col. 5, lines 13-20, 33-49); and
		a printhead spitting controller (of flushing control means 27) to control spitting based on the prediction (col. 4, line 53 – col. 5, line 5).
Regarding claim 15:
	Kawakami et al. disclose all the limitations of claim 13, and also that the second time period T2 is determined based on at least one of ink type and ambient conditions (col. 6, lines 20-24).

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853